DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/02/2020 has been entered. In the amendment, claims 1, 3-5, 9, and 14-15 have been amended, claim 2 has been canceled, and claims 1 and 3-15 remain pending in the application. Applicant's amendments to the claims have overcome each and every objection to the Drawings and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/02/2020. 
Response to Arguments
Applicant's arguments filed 12/02/2020 with respect to the previously presented 35 USC 102 rejection of claim 1 are moot because the arguments are made in view of the currently amended claim, which necessitated a new grounds of rejection (see below).  Therefore, the arguments do not apply to any of the references being used in the current rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application currently has no limitation being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to because of the following informalities: 
Re. claim 1, line 23, the limitation “a single 2nd detachment point” should be changed to --the single 2nd detachment point-- because this limitation has already been mentioned in line 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen (WO02000139) herein “Frantzen” in view of Losordo et al. (US20140121752A1), herein "Losordo". 
Re. claim 1, Frantzen discloses an implant 10 (Fig. 1-8) to be used for the occlusion of aneurysms in blood vessels in the region of vascular branches (Abstract, Fig. 7-8, implant 10 is used to treat aneurysm), in particular bifurcation aneurysms (Fig. 7-8), with the implant 10 being in an expanded state (Fig. 6, page 2, line 5-8, implant is being expanded) in which it is implanted in the blood vessel (Page 2, line 3-5) and in a contracted state (Fig. 3-5) in which it is movable through the blood vessel (Fig. 7-8, the implant is movable through the blood vessel), with the implant 10 having a proximal fixing section 20 by means of which the implant 10 can be secured to the wall of a blood vessel (Fig. 7, fixing section 20 secures the implant to the wall of the blood vessel), a distal section 40 (Fig. 1 and 7-8) where the implant 10 in expanded state is radially widened relative to the fixing section 20 and which is intended for placement in or in front of the aneurysm (See Fig. 7-8, in the expanded state the implant 10 is being placed in the aneurysm), and having a transition section (as shown in Capture 1 below) located between the fixing section 20 and the distal section 40 (see Capture 1);
the transition section (see Capture 1) is provided with a single 2nd detachment point 36 that enables the distal section 40 to be separated from the fixing section 20 (Fig. 8, the distal section is separated from the fixing section 20) ; 
the fixing section 20 of the implant 10 is composed of interconnected or intersecting webs or wires (Fig. 6-7, fixing section 20 is composed of interconnected webs or wires 22); and 
originating from the fixing section 20 or distal section 40 the webs or wires run together and converge centrally in the transition section (see Capture 1) and are fixed to a single 2nd detachment point 36 (see Fig. 6-7).
Furthermore, Frantzen discloses a delivery tube 100 for delivery of the implant 10. But Frantzen is silent about a delivery wire having a first detachment point.
However, Losordo teaches a similar implant device 50, in the same field of endeavor for treating aneurysms, which comprises a fixing section 52 which has a detachment point 53 ([0091], Fig. 5A) detached from a delivery wire (see Capture 2), 53 releases the implant device 50 via a electrolytic release mechanism), a transitioning section 54 (Fig. 5A), a distal section 56 (Fig. 5A), wherein the fixing section 52 is composed of interconnected webs/wires (Fig. 5A). Furthermore Losordo includes a delivery system using a catheter further including a delivery wire (as shown in Capture 2) with a first detachment point 53 wherein the detachment point 53 would be used to radially compress the fixing section 52 so that the implant device 50 could be retrieved and pulled back into the delivery catheter ([0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the detachment point 53 and the delivery wire as taught by Losordo in the device Frantzen so that if it is desired, the implant device could be retrieved and pulled back into the delivery tube using the detachment point 53.

    PNG
    media_image1.png
    464
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    360
    media_image2.png
    Greyscale

Re. claim 3, Frantzen further discloses the 2nd detachment point is disposed along a central longitudinal axis (L) of the implant. (Fig. 7-8, the 2nd detachment point is located along a central longitudinal axis of the implant).
Re. claim 4, Frantzen further discloses all of the webs or wires in the transition section (capture 1) extend at least to some extent through a single sleeve (the transitioning section is extending through the sleeve 100 as shown in Fig. 3-4).
Re. claim 5, combination of Losordo and Frantzen discloses a first detachment mechanism for the 1st detachment point and a second detachment mechanism for the second detachment point, characterized in that the first detachment mechanism differs from the second detachment mechanism ((the 1st detachment point of Losordo is being detached using multiple different release mechanisms such as electrolytic, mechanical, chemical mechanisms, [0091], [0092] and Fig. 10A-C); the 2nd detachment point as taught in Frantzen is being detached by heat, (see page 3, line 21-25).
Re. claim 6, Losordo further teaches that the 2nd detachment point is detachable electrolytically (the 1st detachment point of Losordo is being detached using multiple different release mechanisms such as electrolytic, mechanical, chemical mechanisms, [0091], [0092] and Fig. 10A-C).
Re. claim 7, Losordo further teaches that the implant is provided in whole or in part with an electrically insulating coating proximal to the 2nd detachment point (as discussed in Losordo, [0086], the entire device 50 could have a radiopaque layer (e.g. platinum) which is electrically resistant to corrosion).
Re. claim 8, Frantzen further discloses that the distal section comprises a plurality of struts 42, loops or arches that in expanded state at least partially are facing radially outward (Frantzen, Fig. 1, struts 42 formed the distal section). 
Re. claim 9, Frantzen further discloses that the struts 42 (Fig. 1, struts 42 formed the distal section), loops or arches in expanded state form an angle ranging between -45⁰ and +175⁰ in relation to the longitudinal axis of the implant, wherein a positive angle stands for struts, loops or arches pointing radially outwards and a negative angle for struts, loops or arches pointing radially inwards. (as shown in Capture 2 below, the long arrow C (continued by the arrow) represents the longitudinal axis, the top angle (the positive angle) is form by the top struts and the longitudinal axis wherein it is pointing radially outwardly/away from the axis and the bottom angle (the negative angle) is formed by the second struts and the longitudinal axis wherein it is pointing radially inwardly/toward the axis).

    PNG
    media_image3.png
    433
    577
    media_image3.png
    Greyscale

Re. claim 10, Frantzen further discloses that the loops or arches are provided inside with a membrane or that a membrane 50 is spanned between the struts 42 (Fig. 1).
Re. claim 11, Frantzen further discloses that the distal section 40 is radially widened in expanded state so as to form a spherical, mushroom, anchor, or ellipsoidal shape (Fig. 1, distal section 40 has a spherical shape).
Re. claim 12, Frantzen further discloses that one or several separation elements 50 are arranged centrally in the distal section, said separation elements at least partially occluding the neck of the aneurysm in the implanted state (Fig. 1 and 7-8, the distal section 40 having the membrane 50 made of open-celled foam material (page 5, line 10-14, wherein the membrane can act as separation elements wherein when the implant including the distal section 40 placed at the neck of the aneurysm, the implant can occlude the neck of the aneurysm using the membrane portion).
Re. claim 13, Frantzen further discloses that the separation elements 50 are formed from fibers, threads, wires or membranes (page 5, line 10-14, 50 is made of bio-compatible material such as parylene which is known as a type of flexible permeable membrane).
Re. claim 14, Frantzen further discloses wherein separation elements 50 are formed from membranes, characterized in that each membrane in an expanded state extends in a proximal direction and, has a conical or pyramid form (Fig. 1, membrane 50 extends in a proximal direction in an expanded state and has a conical form).
Re. claim 15, Frantzen further discloses wherein separation elements 50 are formed from membranes , characterized in that each membrane has one or several openings or in that in each membrane  one or several openings can be produced by a piercing method (page 5, line 10-14, membrane 50 is made of open-celled foam material which is pierceable and could pierced to create an opening).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 26, 2021